Citation Nr: 1814942	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) residuals.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1985 to November 1988, and in the U.S. Army from January 2004 to March 2005. He also had service in reserve components of the military, to include multiple periods of full-time duty in the National Guard between July 2009 and March 2013. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO. A transcript of that hearing has been associated with the record.

In September 2016, the Board remanded the appeal for further development, to include obtaining outstanding treatment records, which have since been associated with the claims file. 

The Board notes that the RO granted service connection for erectile dysfunction and sleep apnea in a November 2016 rating decision. As the Veteran has not expressed disagreement with this decision, these issues are no longer on appeal. Additionally, in March 2017, the RO granted service connection for post-concussive headaches associated with the TBI, and a 30 percent disability rating was awarded in February 2018. As the Veteran has not expressed disagreement with this decision, this issue is not on appeal and will not be addressed in the body of the decision. 


FINDINGS OF FACT

For the entire period of time of the appeal, the Veteran's TBI residuals manifested by no more than Level 1 impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for TBI residuals have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating for TBI Residuals

A. Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App. 119 (1999)

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, when analyzing residuals of a TBI, if the disability manifests in two (or more) different disabilities, then two (or more) separate ratings should be assigned. See Tropf v. Nicholson, 20 Vet. App. 317 (2006); Smith v. Nicholson, 19 Vet. App. 63 (2005); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.124a.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A May 2008 rating decision granted service connection for TBI residuals and assigned a 10 percent rating, effective February 22, 2008. The July 2012 rating decision on appeal continued the 10 percent rating for TBI residuals. The Veteran perfected an appeal as to the continuation of the 10 percent rating assigned, arguing that his TBI residuals warrant a higher disability rating. 

The residual symptoms of the Veteran's TBI have been evaluated under Diagnostic Codes 8045. See 38 C.F.R. § 4.124a. Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. See 38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" (Evaluation of TBI). 38 C.F.R. § 4.124a, DC 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the Evaluation of TBI table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 38 C.F.R. § 4.124a, DC 8045.

The Evaluation of TBI table contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total." The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. 38 C.F.R. § 4.124a, DC 8045.

Based on the evidence, the Board finds that the criteria for a rating in excess of 10 percent for residuals of TBI have not been met. See 38 C.F.R. § 4.124a, DC 8045.

B. Facts and Analysis

In June 2012, the Veteran underwent a VA examination to evaluate his TBI residuals. He stated that his symptoms had not changed since his previous VA examination. The examiner noted a complaint of mild memory loss, attention, concentration, or executive function, but without objective evidence on testing.  There were subjective symptoms that did not interfere with his ability to work, maintain close relationships, or complete activities of daily living. There were also one or more neurobehavioral effects that did not interfere with workplace or social interaction. The Veteran's judgment, orientation, social interaction, motor activity, visual spatial orientation, communication and consciousness were all noted to be normal. He did not have motor or sensory dysfunction, hearing loss and/or tinnitus associated with a TBI, visual impairment, alteration of sense of smell or taste, seizures, problems with gait, coordination, or balance, irregular speech, neurogenic bladder or bowel, cranial nerve dysfunction, skin disorders, endocrine dysfunction, erectile dysfunction, dizziness or vertigo, or a mental disorder associated with a TBI. However, the examiner did note the presence of headaches as a TBI residual. 

In February 2014, the Veteran underwent a second VA examination for his TBI residuals. He reported more difficulties with concentration and memory, as well as feeling more emotional and quick tempered. He further stated that his interest level had decreased and that he preferred to stay home alone, rather than go out with crowds or other people. The examiner noted a complaint of mild memory loss, specifically in terms of remembering dates or appointments. The Veteran also reported mildly impaired judgment, as he no longer managed the household finances or scheduled his own appointments. The examiner further noted mildly impaired visual spatial orientation, as the Veteran reported difficulty remembering where he was going or how he arrived somewhere while driving. There were subjective symptoms that did not interfere with his ability to work, maintain close relationships, or complete activities of daily living, specifically sleep impairment, memory impairment, and verbal aggression. There were also one or more neurobehavioral effects that did not interfere with workplace or social interaction, specifically a decrease in motivation and an increase in verbal aggression. The Veteran's orientation, social interaction, motor activity, communication and consciousness were all noted to be normal. The examiner noted residuals including migraine headaches, erectile dysfunction, and sleep apnea. 

At the September 2014 hearing, the Veteran testified that he experienced daily migraines, as well as short term memory loss. Specifically, he stated that he would forget names and often had to write things down in order to remember them. See September 2014 Board Hearing Testimony p. 15, 19-20.

Most recently, in February 2017, the Veteran was afforded another VA examination to assess the severity of his TBI residuals. He reported intense headaches, short term memory loss, as well as difficulty focusing while reading. He also described experiencing frequent mood swings, as well as an unwillingness to leave his house and interact with large crowds. The examiner noted a complaint of mild memory loss, specifically in terms of focusing on written material. The Veteran stated that he had to write things down in order to remember them. There were subjective symptoms that did not interfere with his ability to work, maintain close relationships, or complete activities of daily living, specifically frequent headaches and tinnitus. There were also one or more neurobehavioral effects that only occasionally interfered with workplace or social interaction, specifically frequent mood swings that resulted in anger, introverted tendencies, and avoidance of large crowds. The Veteran's judgment, orientation, social interaction, motor activity, visual spatial orientation, communication and consciousness were all noted to be normal. The examiner noted residuals including headaches, erectile dysfunction, and hearing loss and/or tinnitus. 

Throughout the appeal period, the Veteran's complaints of memory problems, judgment impairment, visual spatial impairment, subjective symptoms, and neurobehavioral effects were assigned no greater than a level 1 impairment. The level 2 or 3 under those categories require objective evidence of memory problems, moderate impairment of judgment or visual spatial orientation, as well as moderate or frequent interference with work and social relationships. The Board notes that the Veteran has reported memory loss, but none of the VA examiners found objective evidence of such. The Board finds the consistency in the three examinations highly probative. Additionally, none of the examiners found problems with social interaction, orientation, motor activity, communication, or consciousness. Based on the table for evaluation of TBI, a level 1 impairment of cognitive function warrants a 10 percent rating, which the RO previously assigned. See 38 C.F.R. § 4.124a, DC 8045.

The Board further finds that the Veteran's rating for PTSD favorably contemplates the other facets of judgment, visual spatial orientation, and neurobehavioral effects functions, including the reported symptoms of mood swings, verbal aggression, sleep impairment, loss of interest, and avoidance behaviors. Thus, they are excluded from consideration in the rating for TBI because they would be duplicative. These facets were addressed in detail in post-traumatic stress disorder examinations, and a higher rating would not be warranted under the Diagnostic Code 8045 alone for these symptoms.

Moreover, turning to the subjective symptoms identified by the February 2014 and February 2017 VA examiners of hearing loss and/or tinnitus, erectile dysfunction, sleep apnea, and headaches, the examiner considered these in his facet assessment that the Veteran had "[t]hree or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships." As the Veteran is separately rated at 50 percent for sleep apnea, 30 percent for his headaches, and 10 percent for his tinnitus, it would be prohibited pyramiding to consider those disabilities again in the TBI regulation. Furthermore, the examiner still checked the box that all of these subjective symptoms, "mildly interfere" with the identified areas. Thus, no more than a Level 1 impairment is warranted for subjective symptoms; a Level 2 impairment contemplates "[t]hree or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships." Accordingly, these issues are not before the Board, and symptoms associated with these disabilities are not for consideration in the assignment of the rating for the TBI residuals. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his TBI residuals are more severe than the assigned disability rating reflects. In this regard, he is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). In this case, however, the competent medical evidence offering detailed specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms. The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The weight of the evidence is against a finding that the Veteran's TBI residuals are of the severity warranting a rating in excess of 10 percent. The Veteran is being compensated for his reported headaches, tinnitus, sleep apnea, and psychological symptoms. Thus, for the entire period on appeal, a rating in excess of 10 percent for TBI residuals is not warranted based on the Veteran's symptoms. See 38 C.F.R. § 4.124a, DC 8045.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for TBI residuals is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


